The offense is arson; the punishment, confinement in the penitentiary for two years.
We find in the record three bills of exception, none of which appear to have been filed. Unless said bills of exception were filed papers, and were filed within the time prescribed by law, this court would be unauthorized to consider them. The record failing to show the filing, we are not permitted under the decisions of this court to review the matters presented by said bills. Crosby v. State, 98 Tex.Crim. Rep., 263 S.W. 916; Rockholt v. State, 110 Tex.Crim. Rep., 7 S.W.2d 77.
The evidence is sufficient to show the burning by appellant of a store building belonging to another. It appears from appellant's confession that he had been induced by the owner of the stock of goods in the building to burn the building in order that the insurance on said stock of goods might be collected. Appellant offered witnesses who testified that in their opinion he was insane at the time of the commission of the offense.
The evidence being sufficient to sustain the conviction, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Hawkins, J., absent.
                    ON MOTION FOR REHEARING.